Exhibit Symyx Technologies Reports Third Quarter 2009 Financial Results SUNNYVALE, Calif., October 28, 2009 Symyx Technologies, Inc. (Nasdaq: SMMX) today reported financial results for the third quarter ended September 30, Third Quarter 2009: Revenue: $35.0 million GAAP diluted earnings per share: $0.04 Non-GAAP diluted earnings per share: $0.05 Adjusted EBITDA: $4.7 million Cash and cash equivalents: $80.6 million Third quarter revenue was $35.0 million, compared with $38.9 million for the third quarter of 2008. The company reduced current quarter GAAP operating expenses 22%, or $7.1 million, to $25.6 million, compared to $32.7 million in the third quarter of 2008, and has reduced operating expenses year-to-date 26% versus 2008. GAAP net income for the third quarter of 2009, including $2.7 million in discrete income tax benefits, was $1.5 million, or $0.04 per diluted share, compared with a net loss of $745,000, or $0.02 per share, for the comparable quarter last year. Non-GAAP net income for the third quarter of 2009 was $1.8 million, or $0.05 per diluted share, compared with a non-GAAP net loss for the third quarter of 2008 of $1.6 million, or $0.05 per share. Third quarter 2009 Adjusted EBITDA was $4.7 million, or 13% of revenue, up from $2.9 million, or 8% of revenue, for the third quarter last year. The company reconciles its non-GAAP and GAAP results and its Adjusted EBITDA calculations in the financial statements portion of this news release. Symyx ended the third quarter of 2009 with cash and cash equivalents of $80.6 million, up from $66.4 million at December 31, 2008. As expected, cash seasonally declined by $4.3 million over the second quarter of 2009. “During the quarter, Symyx Software achieved key customer wins for our enterprise Symyx Electronic Lab Notebook (“ELN”) offerings, and launched Symyx Notebook 6.3, a major upgrade that adds parallel chemistry support for synthetic and medicinal chemistry,” said Isy Goldwasser, Symyx’s chief executive officer. “In addition, more recently, we introduced hosted informatics, to be accessed via a software-as-a-service business model, for ELN to lower customers’ total cost of ownership and speed deployment of our solutions.” "We remain committed to enhancing operational profitability across our business lines notwithstanding difficult market conditions,” said Goldwasser. “Although our High Productivity Research (“HPR”) business unit has significantly improved its bottom line this year, we do not see demand for a sustainable level of HPR research services in the future.Accordingly, we plan to take actions necessary to focus HPR on products and selected scientific services strategic to our customers that will maximize the long-term performance of this business.” "Our continuing efforts this year to increase operating efficiencies and improve profitability resulted in non-GAAP diluted earnings per share above the high end of our expectations this quarter,” said Rex S. Jackson, Symyx's chief financial officer.“Also, for the three and nine months ended September 30, 2009, we achieved Adjusted EBITDA of 13% and 10% of revenue, respectively, moving us closer to our stated goal of greater than 10% Adjusted EBITDA for full-year 2009.” Restructuring In the third quarter, the company recorded $710,000 in restructuring costs in connection with the closure of its U.K. facility.This closure was part of the company’s strategy to consolidate its offshore software development activities.In addition, the company recorded a $284,000 impairment charge as a result of earnout obligations from the purchase of Integrity Biosolution (“IntegrityBio”) in August 2008. The company will commence a restructuring in the fourth quarter focused on its HPR business unit.To address underperformance in the company’s contract development and manufacturing operations (“CDMO”) acquired as part of the IntegrityBio acquisition, and to address the anticipated decline in the demand for research services following year end, the company is exiting its Camarillo CDMO facility and commencing a plan to reduce its HPR staffing by approximately 75 employees, representing a 15% reduction in the company’s total current headcount.The company estimates the associated restructuring costs, including losses on the sale of assets in connection with the CDMO exit, will be $4 to $5 million, of which approximately $1.5 million to $2.5 million will be cash. Further, the company today announced that Mr. Goldwasser, Symyx’s chief executive officer, has assumed the role of interim president of HPR, replacing Richard Boehner, who will continue in a transitional role through the end of the fourth quarter. Revenue by Business Area(in thousands): Three Months Ended September 30, Nine Months Ended September 30, 2009 Change over Previous Year 2008 2009 Change over Previous Year 2008 Symyx Software $ 22,027 -14 % $ 25,581 $ 64,552 -7 % $ 69,682 Symyx HPR 12,940 -3 % 13,328 40,436 -14 % 46,785 Total $ 34,967 -10 % $ 38,909 $ 104,988 -10 % $ 116,467 Fourth Quarter and Full-Year 2009 Financial Outlook For the fourth quarter of 2009, Symyx forecasts revenue of $40 million to $45 million and non-GAAP diluted earnings per share of $0.07 to $0.11. For full-year 2009, Symyx forecasts revenue of $145 million to $150 million and non-GAAP diluted earnings per share of $0.12-$0.16. Non-GAAP Information Symyx has prepared non-GAAP data applicable to the three- and nine-month periods ended September 30, 2009 and 2008 to supplement the company's results determined under U.S. generally accepted accounting principles (“GAAP”). The company uses non-GAAP financial measures in analyzing financial results and believes they are useful to investors in evaluating Symyx's ongoing operational performance. These financial measures facilitate making period-to-period comparisons exclusive of the impact of certain events which might otherwise obscure the results of the company's core business operations when compared to historical performance. In addition, these non-GAAP financial measures enable investors to evaluate Symyx's performance under both the GAAP and non-GAAP measures the company's management and board of directors use to evaluate Symyx's performance. Symyx's calculations of non-GAAP earnings include stock-based compensation expenses under FAS 123R, but exclude amortization of intangibles and other acquisition-related items, as well as significant items that are generally non-recurring such as impairments and restructuring expenses and gains or losses from the sale of equity interests. In calculating non-GAAP Adjusted EBITDA, Symyx excludes interest and other income (expense), taxes, depreciation, amortization, stock-based compensation and generally non-recurring items. Reconciliations of the non-GAAP financial measures included in this press release to the most directly comparable GAAP financial measures are set forth in the text of, and in the accompanying exhibits to, this press release. Non-GAAP amounts are not meant as a substitute for financial data determined under GAAP, but are included solely for informational purposes. Symyx's non-GAAP financial measures are not prepared in accordance with GAAP and may be different from non-GAAP financial measures used by other companies. Symyx's non-GAAP financial measures should not be considered as a substitute for, or superior to, measures of financial performance prepared in accordance with GAAP. Today’s Teleconference and Webcast Symyx plans to hold a teleconference to discuss its third quarter results at 5:00 p.m.
